Citation Nr: 0015983	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic and 
post heat exposure headaches.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for residuals of left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1983 to November 
1985.  He apparently had active duty for training and 
inactive duty training in the National Guard from 1985 to 
1988 and in the Army Reserves from 1988 to 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for post-
traumatic and post heat exposure headaches is plausible.

2.  The claim of entitlement to service connection for 
residuals of a left knee injury is plausible.

3.  The claim of entitlement to service connection for 
residuals of a left ankle injury is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for post-
traumatic and post heat exposure headaches is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a left knee injury is well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
residuals of a left ankle injury is well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the veteran's claims to 
be well grounded, there must be competent evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

For purposes of determining whether or not a claim is well 
grounded, the evidence is generally presumed to be credible.  
The veteran has indicated that he experienced exposure to 
heat during service.  A September 1985 service medical record 
reflects that the veteran may have experienced dehydration.  
The veteran has also reported that he was involved in an 
accident where a truck overturned while in the National 
Guard.  August 1987 service medical records reflect that the 
veteran was involved in a motor vehicle accident and that he 
had headaches.  A June 1993 service medical record reflects 
that the veteran had a history of heat stress three times 
before.  The veteran has also reported that he experienced 
aggravation of a left ankle injury and injury to his left 
knee during service and April, July, and November 1993 
service medical records all refer to the veteran's left knee.  
April 1995 service medical records make reference to 
complaints regarding the veteran's left ankle.

The reports of September and October VA orthopedic and 
neurology examinations indicate that the veteran reported 
that he had experienced head, left knee and left ankle 
injuries during service as well as heat stress.  The 
diagnoses included residual injury of the left knee, residual 
injury of the left ankle, and post-traumatic and post heat 
exposure headaches.  With consideration that the veteran's 
reports with respect to inservice incidents are presumed 
credible and the competent medical evidence reflecting 
current disability and relating that disability to the 
veteran's reported inservice incidents, the Board concludes 
that there is medical evidence of record indicating current 
disability and providing a nexus between that disability and 
service.  Therefore, the veteran's claims are well grounded.


ORDER

The claim of entitlement to service connection for post-
traumatic and post heat exposure headaches is well grounded.  
To this extent only, the appeal with respect to this issue is 
granted.

The claim of entitlement to service connection for residuals 
of a left knee injury is well grounded.  To this extent only, 
the appeal with respect to this issue is granted.

The claim of entitlement to service connection for residuals 
of a left ankle injury is well grounded.  To this extent 
only, the appeal with respect to this issue is granted.


REMAND

During the veteran's personal hearing in March 2000, he 
indicated that he continued to receive treatment with respect 
to his headaches, left knee, and left ankle at VA facilities 
in Youngstown and Wade Park in Ohio.  The record indicates 
that the most recent treatment records from Youngstown are 
dated in October 1998.

In addition to the veteran's active service from November 
1983 to November 1985, he has indicated that he was in the 
Army National Guard from 1985 to 1988 and in the Army 
Reserves from 1988 to 1997.  He has indicated that during 
this service he performed inactive duty training as well as 
active duty for training.  He has also indicated that he 
attended service schools during this time.  However, the 
specific dates of his active duty for training or inactive 
duty training do not appear to be in the record.

The reports of the VA examinations that were conducted in 
1997 do not reflect that the examiners, performing those 
examinations, had access to records relating to the veteran's 
prior treatment.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should request all records 
relating to any treatment of the veteran 
for headaches, left ankle, and left knee 
from the Wade Park VA Medical Center at 
any time, and from the VA facility in 
Youngstown, Ohio from October 1998 until 
the present.

2.  The RO should contact the veteran to 
verify what National Guard unit and what 
Reserve unit he was associated with 
during his service in the National Guard 
and Army Reserves from 1985 to 1997.  The 
RO should attempt to verify all dates of 
service performed by the veteran during 
this time, including any active duty, 
active duty for training, or inactive 
duty training.

3.  The RO should arrange for VA 
neurology and orthopedic examinations by 
board-certified specialists, if 
available, to determine the etiology of 
any currently manifested headache 
disability, left knee disability, and 
left ankle disability found to be 
present.  All indicated tests and studies 
should be conducted and all findings 
described in detail.  The claims file 
must be made available to the examiners 
for review.  The neurology examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any currently manifested headache 
disability is related to the veteran's 
service, including trauma or heat 
exposure during service.  The orthopedic 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested left knee or left ankle 
disability is related to the veteran's 
service, including whether or not the 
onset of the disability occurred during 
service or whether the disability 
preexisted service and was chronically 
aggravated during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
report should be returned to the examiner 
for corrective action.

5.  Thereafter, the RO should undertake 
any other indicated action and 
readjudicate the issues on appeal.

6.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case containing all applicable laws and 
regulations not previously provided 
should be issued, and the veteran and his 
representative afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link



